Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4, 6, 8-12, 14-15, 17-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of copending Application No. 17/170941.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 15 of copending application anticipate all the limitations in the claim 1 of instant application because the claims are obvious variants of each other. The dependent claims are rejected for the same reason because they are obvious variants of the copending claim. 
Copending Application 17/170941
Instant Application 17/172092
1. A loudspeaker, comprising: 
an earphone core configured to convert an electric signal into a vibration signal; 
an auxiliary function module configured to receive an auxiliary signal and execute an auxiliary function; and 
a flexible circuit board configured to electrically connect to an audio signal wire and an auxiliary signal wire of an external control circuit, and 

electrically connect the audio signal wire and the auxiliary signal wire with the earphone core and the auxiliary function module, respectively.

15. The loudspeaker of claim 1, wherein the loudspeaker further includes: a core housing configured to accommodate the earphone core, the auxiliary function module, and the flexible circuit board; and a fixing mechanism connected with the core housing and configured to support and maintain a position of the core housing, a battery assembly and a control circuit being disposed in the fixing mechanism.
1. A loudspeaker device, comprising: an earphone core configured to transfer an electrical signal to a vibration signal; an auxiliary function module configured to receive an auxiliary signal and perform an auxiliary function; 
a first flexible circuit board configured to electrically connect with an audio signal wire and an auxiliary signal wire of an external control circuit, the audio signal wire and the auxiliary signal wire being electrically connected to the earphone core and the auxiliary function module, respectively through the first flexible circuit board; and a core housing configured to accommodate the earphone core, the auxiliary function module, and the first flexible circuit board.


Claims 1-2, 4, 6, 8-12, 14-15, 17-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of copending Application No. 17/445602.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 10 of copending application anticipate all the limitations in the claim 1 of instant application because the claims are obvious variants of each other. The dependent claims are rejected for the same reason because they are obvious variants of the copending claim. 

Copending Application 17/445602
Instant Application 17/172092
1. A loudspeaker device, comprising: a support connector configured to be in contact with a head; and a speaker component, the speaker component including an earphone core and a core housing for accommodating the earphone core, the core housing being fixedly connected to the support connector, the core housing being provided with a key module; wherein a ratio of a mass of the key module and a mass of the speaker component is not greater than 0.3.

10. The loudspeaker device of claim 3, further comprising: an auxiliary function module configured to receive an auxiliary signal and perform an auxiliary function; 

and a flexible circuit board configured to electrically connect to an audio signal wire and an auxiliary signal wire of an external control circuit, the audio signal wire and the auxiliary signal wire being electrically and respectively connected to the earphone core and the auxiliary function module through the flexible circuit board, wherein the core housing is further configured to accommodate the auxiliary function module and the flexible circuit board.
1. A loudspeaker device, comprising: an earphone core configured to transfer an electrical signal to a vibration signal; an auxiliary function module configured to receive an auxiliary signal and perform an auxiliary function; 
a first flexible circuit board configured to electrically connect with an audio signal wire and an auxiliary signal wire of an external control circuit, the audio signal wire and the auxiliary signal wire being electrically connected to the earphone core and the auxiliary function module, respectively through the first flexible circuit board; and a core housing configured to accommodate the earphone core, the auxiliary function module, and the first flexible circuit board.


Claims 1-2, 4, 6, 8-12, 14-15, 17-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of copending Application No. 17/305244.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 12 of copending application anticipate all the limitations in the claim 1 of instant application because the claims are obvious variants of each other. The dependent claims are rejected for the same reason because they are obvious variants of the copending claim. 

Copending Application 17/305244
Instant Application 17/172092
1. A loudspeaker apparatus, comprising: a support connection member configured to contact with a user's head; at least one loudspeaker assembly, wherein the loudspeaker assembly includes an earphone core and a core housing configured to accommodate the earphone core, the core housing is fixedly connected to the support connection member, at least one button module is arranged on the core housing, the interior of the core housing further includes at least two microphones, and the at least two microphones are arranged at a position different from a user's mouth; and a control circuit or a battery accommodated in the support connection member, wherein the control circuit or the battery drives the earphone core to vibrate to generate sound.

12. The loudspeaker apparatus of claim 4, including: an auxiliary function module configured to receive an auxiliary signal, and perform an auxiliary function, the auxiliary function module including the at least two microphones; and 
a first flexible circuit board configured to electrically connect an audio signal wire and an auxiliary signal wire of an external control circuit, 

and the audio signal wire and the auxiliary signal wire being electrically connected to the earphone core and the auxiliary function module through the first flexible circuit board, respectively.
1. A loudspeaker device, comprising: an earphone core configured to transfer an electrical signal to a vibration signal; an auxiliary function module configured to receive an auxiliary signal and perform an auxiliary function; 
a first flexible circuit board configured to electrically connect with an audio signal wire and an auxiliary signal wire of an external control circuit, the audio signal wire and the auxiliary signal wire being electrically connected to the earphone core and the auxiliary function module, respectively through the first flexible circuit board; and a core housing configured to accommodate the earphone core, the auxiliary function module, and the first flexible circuit board.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations “auxiliary function module” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “module" coupled with functional language “execute an auxiliary function" without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-2, 4, 6, 8-12, 14-15, 17-25 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: ¶0043-0046 discloses that the auxiliary function module may be a switch or a microphone.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934).

Regarding claim 1, Huang teaches A loudspeaker device, comprising: an earphone core configured to transfer an electrical signal to a vibration signal (Huang figure 1, speakers 30 and 40 and ¶0023 “vibrate to generate sound wave”); an auxiliary function module (Huang figure 1, control bar 70) configured to receive an auxiliary signal and perform an auxiliary function (Huang figure 1, and ¶0026, “control turn-on or turn-off of the high frequency speakers 30”); a first circuit board configured to electrically connect with an audio signal wire (Huang ¶0025, “circuit adaption module 50 is electrically connected to the low frequency speaker 40”) and an auxiliary signal wire of an external control circuit (Huang ¶0025, “circuit adaption module 50 is electrically connected to …connection line L” and ¶0026 “control bar 70 is disposed on the connection line L”), the audio signal wire and the auxiliary signal wire being electrically connected to the earphone core (Huang ¶0025, “circuit adaption module 50 is electrically connected to the low frequency speaker 40”) and the auxiliary function module, respectively through the first flexible circuit board (Huang ¶0026, “The control bar 70 is disposed on the connection line L and the connection line L is further electrically connected to the circuit adaption module 50”); and a core housing configured to accommodate the earphone core, the auxiliary function module, and the first flexible circuit board (Huang figure 1, housing 11 and 13), however does not explicitly teach the first circuit board is a first flexible circuit board.

Hankey teaches a first flexible circuit board (Hankey figure 5 and ¶0131, flexible circuit board 522 and 512).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Hankey to improve the known loudspeaker of Huang to achieve the predictable result of conserving space by accommodating housing shape with an appropriate circuit board shape.

Claim(s) 2, 4, 6, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597).

Regarding claim 2, Huang in view of Hankey does not explicitly teach wherein the first flexible circuit board includes a plurality of first pads and a plurality of second pads, wherein at least one first pad of the plurality of first pads is electrically connected with the audio signal wire, the at least one first pad being connected with at least one second pad of the plurality of second pads via a first flexible lead on the first flexible circuit board, the at least one second pad being electrically connected with the earphone core via an external wire; and at least one other first pad of the plurality of first pads is electrically connected with the auxiliary signal wire, the at least one other first pad being electrically connected with the auxiliary function module via a second flexible lead on the first flexible circuit board.

OConnell teaches wherein the first flexible circuit board includes a plurality of first pads and a plurality of second pads (OConnell figure 3A-3B, solder pads 44), wherein at least one first pad of the plurality of first pads is electrically connected with the audio signal wire (OConnell figure 3B, driver 56 connected to a pad 44 via trace 43. It is known in the art that a wire can be used in place of a conductive trace 43 to connect two components), the at least one first pad being connected with at least one second pad of the plurality of second pads via a first flexible lead on the first flexible circuit board (OConnell figure 3B, center pads 44 are connected to pads with mounted components. It is also known in the art that a flexible circuit board would have flexible leads. See also Col 5 lines 15-18), the at least one second pad being electrically connected with the earphone core via an external wire (OConnell figure 3B, driver 56 connected to a pad 44 via trace 43. It is known in the art that a wire can be used in place of a conductive trace 43 to connect two components); and at least one other first pad of the plurality of first pads is electrically connected with the auxiliary signal wire, the at least one other first pad being electrically connected with the auxiliary function module via a second flexible lead on the first flexible circuit board (OConnell figures 3A-3B, solder pads 44, and Huang ¶0025, “circuit adaption module 50 is electrically connected to …connection line L,” it would have been obvious to use pads and flexible leads as taught by OConnell to form a connection for the components of Huang in view of Hankey).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of OConnell to improve the known loudspeaker of Huang in view of Hankey to achieve the predictable result of establishing secure electrical connections between components.

Regarding claim 4, Huang in view of Hankey in further view of OConnell teaches wherein: the first flexible circuit board includes a main circuit board and a first branch circuit board (OConnell figures 3A-3B, wherein the location of components 50, 56, 54 are on branch circuit boards and component 52 is on the main circuit board), the first branch circuit board being operably connected with the main circuit board and extending away from the main circuit board along one end of the main circuit board (OConnell figures 3A-3B); and the auxiliary function module includes a first auxiliary function module (OConnell figure 3A, wire harness 48 for audio source) and a second auxiliary function module, the first auxiliary function module being disposed on the main circuit board, the second auxiliary function module being disposed on the first branch circuit board (OConnell figure 3B, microphones 50 or 54 can be considered auxiliary function modules).

Regarding claim 6, Huang in view of Hankey in further view of OConnell teaches the first flexible circuit board further includes a second branch circuit board, the second branch circuit board being operably connected with the main circuit board and extending away from the main circuit board along the other end of the main circuit board (OConnell figures 3A-3B, wherein the location of components 50, 56, 54 are on branch circuit boards and component 52 is on the main circuit board), the second branch circuit board being spaced apart from the first branch circuit board; and the auxiliary function module further includes a third auxiliary function module disposed on the second branch circuit board (OConnell figure 3B, microphones 50 and 54 can be considered auxiliary function modules).

Regarding claim 14, Huang in view of Hankey in further view of OConnell teaches wherein the earphone core includes: a magnetic circuit component configured to provide a magnetic field (Huang ¶0005, “When the voice coil is driven by an electric current, a magnetic field is generated to interact with a magnetic force of the permanent magnet to drive the vibrating diaphragm to vibrate” and ¶0023, “The low frequency speaker 40 is a moving-coil loudspeaker”); and a vibration component including a coil and an inner lead (Huang ¶0005, voice coil, and the voice coil would require a connection to receive an audio signal), wherein the coil is located in the magnetic field (Huang ¶0005, “When the voice coil is driven by an electric current, a magnetic field is generated to interact with a magnetic force of the permanent magnet to drive the vibrating diaphragm to vibrate”), the inner lead is electrically connected with the coil, the coil is capable of receiving an audio current through the inner lead, and converting the audio current into a mechanical vibration signal under an action of the magnetic field (Huang ¶0005, the voice coil would require a connection to receive an audio signal), and one end of the external wire is electrically connected with the plurality of second pads (OConnell figure 3A-3B, pad 44 where driver 56 is mounted), other end of the external wire being electrically connected to the inner lead (OConnell figure 3A-3B, pad 44 connected to wire 48), and the other end of the external wire is electrically connected to the inner lead to transmit the audio current to the coil (OConnell figure 3A-3B, driver 56 is connected to pad 44 through trace 43, it would have been obvious to use a electrical wire in replacement of the trace connection).

Regarding claim 15, Huang in view of Hankey in further view of OConnell teaches wherein the core housing includes a wiring groove (Huang figure 1, opening 131), the at least one of the external wire or the inner lead being disposed in the wiring groove (Huang figure 1, and ¶0025, “the connection line L may be fixed by passing through an opening 131 of the second housing 13”).

Regarding claim 17, Huang in view of Hankey in further view of OConnell teaches a fixing mechanism operably connected with the core housing and configured to support and maintain a position of the core housing, a battery assembly and a control circuit being disposed in the fixing mechanism (Huang ¶0022, holder 22 connects the housing parts in place).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action and 2) rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the core housing includes a peripheral side wall and a bottom end wall operably connected to an end surface of the peripheral side wall, the first branch circuit board being disposed facing the bottom end wall, the second branch circuit board being disposed facing the peripheral side wall; the second auxiliary function module includes a first microphone element; and the third auxiliary function module includes a second microphone element; wherein the first microphone element is disposed on a side of the first branch circuit board facing the bottom end wall, and the second microphone element is disposed on a side of the second branch circuit board facing the peripheral side wall” in combination with all other limitations in the claim(s) as defined by the applicant.

Claims 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action and 2) rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the battery assembly includes: a battery having a positive terminal and a negative terminal; and a second flexible circuit board including a first board and a second board perpendicularly connected with the first board, the first board being fixed on the battery, the second board being provided with a plurality of pads, wherein the plurality of pads include two third pads and a plurality of fourth pads, the two third pads are electrically connected with the positive terminal and the negative terminal of the battery through third flexible leads arranged on the first board and the second board, the plurality of fourth pads are divided into at least two groups, fourth pads in each group being electrically connected with each other through fourth flexible leads arranged on the first board; and the second flexible circuit board is electrically connected with the audio signal wire and the auxiliary signal wire of the core housing” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia (US 2008/0240486), Kim (US 2008/0260188).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652